TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 12, 2021



                                       NO. 03-21-00292-CV


                                 City of Jarrell, Texas, Appellant

                                                  v.

                       BE Theon East Partnership No. 3, Ltd., Appellee




 APPEAL FROM 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the interlocutory order signed by the trial court on March 25, 2021.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.